DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 27, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed December 28, 2022.
Response to Arguments
Applicant's arguments filed March 27, 2022 have been fully considered but they are not persuasive. Examiner will address each of Applicant’s arguments individually as presented. However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Applicant’s Remarks to claims 1-3 (pages 9-13): Examiner notes that only Sun (US Publication No. 2006/0176659), Shih (US Publication No. 2006/0023406), and Esterberg (US Publication No. 2002/0095533) were used to reject claims 1-3. Any arguments regarding Sivertsen (US Patent No. 6,741,477) will be addresses in Applicant’s Remarks to claims 4-6 below. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For example, Applicant argues (on page 11) that their invention is structurally different from Sun, because Applicant’s frame has openings for the keyboard and trackpad and mounting holes, stands, and removable standoffs to mount components. However, these features are not claimed in claims 1-3. 
Similarly, Applicant argues (on page 12) that Shih does not teach “mounting electronic components on the upper part of the portable computer” or “using a single stand or standoff to mount multiple components”. However, these features are not claimed in claims 1-3, as claim 1 merely states, “motherboard, battery and most of the other components being contained and electrically interconnected in the chassis”.  
Lastly, Applicant argues (on page 12) that Esterberg does not teach the relationship between the I/O ports and the I/O plates taught in the present invention. Regardless of whether the relationship between the I/O ports and the I/O plate in Applicant’s invention is different from Esterberg, Examiner believes the mapping between Esterberg and the claim language is valid under a broadest reasonable interpretation. For example, I/O plates (20, 50 and 70) of Esterberg are plate-shaped features that accommodate I/O port connections. Applicant argues (on page 12) that Esterberg does not teach a motherboard with I/O ports on the side. Examiner notes that Shih is used to show a motherboard with I/O plates on the side, not Esterberg, where Sun in view of Shih and Esterberg yields a motherboard with I/O ports on the side, wherein the I/O ports are exchangeable through removable I/O plates. 
Applicant does not argue that the combination between Sun, Shih, and Esterberg is invalid.
Applicant’s Remarks to claims 4-6 (pages 13-15): In response to applicant's argument that Sivertsen (US Patent No. 6,741,477) is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). See also MPEP § 2141.01(a)(IV).
Applicant argues (on page 13) that the field of rack mounted computers is different from the field of portable computers. However, Examiner respectfully disagrees because both devices are reasonably understood as computing devices with internally mounted components. However, even if they were held not to be within the same field of endeavor, the standoffs from the rack mounted computer of Sivertsen are reasonably pertinent to the problem addressed in Applicant’s invention, which is arranging removable standoffs to mount different components inside a computing device (see Paragraph [0012] of Applicant’s Specification and Claims 2 and 6 of Sivertsen). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For example, Applicant differentiates Applicant’s invention from Sivertsen in stating (on page 14) that Applicants invention teaches “mount[ing] electronic components on an uneven wall” and “mounting components of both sides … of the upper part”. However, neither of these features are claimed in Claims 4-6.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
For example, Applicant argues (on pages 14-15) that Sun, Shih, Esterberg, and Sivertsen do not teach mounting components to the interior side of the upper part of a portable computer. However, as stated on pages 6 and 7 of the Non-Final Action, this feature is taught by the obvious combination of the fastening system of Sivertsen with the upper part of Sun as previously modified by Shih and Esterberg. Examiner disagrees with Applicant when Applicant states Sivertsen cannot be combined with Sun as modified by Shih and Esterberg simply because they have a different power source. Examiner’s reason for combining is rooted in the mounting system of Sivertsen, not the power supply. (See page 6 of the Non-Final Action where examiner cites Columns 2, lines 36-45 of Sivertsen, “The mounting patterns may correspond to Standard mounting patterns for mounting different types of Standard printed circuit boards or other types of electronic components.”) 
Applicant’s Remarks to claim 7-10 (pages 15-21): In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For example, Applicant argues (on pages 17-18) that Chien does not teach “configuring the chassis” because Chien (US Publication No. 2011/0085292) does not require installing or taking off additional standoffs to mount a different sized motherboard or a different sized battery. Examiner agrees that Chien does not teach these limitations, as acknowledged on page 8 of the Non-Final Action. However, Sutardja (US Publication No. 2006/0271701) and Liu (US Publication No. 2007/0076364) make of for the deficiencies (see page 8 of the Non-Final Action). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For example, Applicant argues that Chien is different from Applicant’s invention because Chien replaces option components of different sizes, which leaves large amounts of free room wasted within the chassis. However, this feature is not present in claims 7-10. 
Similarly, Applicant argues (on pages 18-19) that their invention is different from Chien as modified by Sutardja and Liu because the standoffs of Liu are not removable so as to allow the installation of motherboards or batteries that can be a different size. However, claims 7-10 do not require that the standoffs are removable. 
Applicant also argues (on pages 18-19) that Sutardja is different because “mounting a battery into a chassis … is different that doing so into a frame”. Examiner disagrees considering a frame and a chassis are synonymous with one another. 
Applicant argues (on pages 19-20) that Liu does not teach how to support different sized motherboards. However, as cited by Examiner, Paragraph [0017] in Liu clearly states that “motherboard 15 is replaced by another motherboard whose sockets are formed at different positions from the motherboard 15”, requiring different side plates. Examiner maintains that a different motherboard with a different shape due to the different/differently placed sockets is considered a motherboard of a different size. Examiner notes the table on page 20 of Applicant’s arguments showing motherboards with varying form factors and would recommend that Applicant specify this difference in the claims to overcome the prior art. 
Applicant argues (on pages 19-20) that Sutarja teaches mounting two different batteries at the same time as opposed to replacing one sized battery for a different sized battery. However, this feature is not claim in claims 7-10, as the claims only require “mounting a different battery” with a different size, as is taught in Sutarja. In other words, the method of replacing one battery for the other is not a claimed limitation. 
Lastly, Applicant argues (on page 20) that none of the prior art references teach mounting a battery to the “upper part”. However, this limitation is not claimed in claims 7-10. 
Applicant does not argue that the combination Chien, Sutarja, Liu, or Shih is invalid. 
Applicant’s Remarks to claims 11 and 14 (pages 21-24): In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For example, Applicant argues (on page 22) that Liu does not teach “a chassis with a different edge part when the motherboard U and batteries are different heights” or “how to accommodate a different I/O plate. However, claim 11 does not require the edge part to have varying heights. Claim 11 simply states, “configuring a chassis with a different motherboard” and “configuring the chassis with a different edge part”, both limitations being satisfied by Liu. Additionally, no I/O plate is claimed in claim 11. 
Applicant argues (on pages 23) that Sutarja teaches mounting two different batteries at the same time as opposed to replacing one sized battery for a different battery. However, this feature is not claim in claims 14, as the claims only require “mounting a different battery” with a different height, as is taught in Sutarja. In other words, the method of replacing one battery for the other is not a claimed limitation. Applicant also argues (on page 23) that Sutarja cannot support a battery of different heights. However, Sutarja states in Paragraph [0079] that the batteries have different dimensions, which is all inclusive of length, width and height. Also, Sutarja does not support any teaching that height in not included in a change of dimensions. Applicant’s arguments are predicated on the battery being the thickest part of the internal components. This assumption is not necessarily true, as a different, optimized battery having a different height could be installed within the limits defined by other components within the chassis, such as the motherboard. 
Applicant’s Remarks to claim 12 (pages 24-25): Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
To clarify the rejection on page 11 of the Non-Final action, Examiner is combining the edge part (frame module 21) in Chan (see Figures 2A and 2B) with the chassis of Liu as previously modified by Sutarja. The edge part (21) is Chan is necessarily a different height than the edge part (side cover 13) in Chan because the edge part (21) of Chan fits on the outside of the upper and lower part of the chassis, as opposed to between the upper and lower part of the chassis. All other limitation argues by Applicant on page 25 are not recited in claim 12. 
Examiner rejects Applicant’s reasoning for not combining Chan for the reasons cited on page 11 of the Non-Final action. Increasing the thickness by adding the edge part (21) of Chan would increase the structural integrity of the electronic device. For example, covers/cases increase the thickness of a portable computer for the purpose protecting the computer. The edge part (21) of Chan does this with the added function of including I/O port locations. 
Applicant’s Remarks to claim 13 (pages 25-26): In response to applicant's argument that the motherboard of Co is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
In this case, Paragraphs [0002]-[0011] in Co state that the disclosed motherboard is for devices capable of receiving expansion modules, where Paragraph [0009] further explains that devices, such as tablets, would not benefit because “the ease of inserting different sizes of memory is lost”. However, Examiner contends that it the ease of inserting different sized memories in not lost on portable computers, especially in the art cited in claim 11/13. For example, Co is combined with personal computer of Liu as modified by Sutarja, where both Liu and Sutarja teach replacing different sized components. Therefore, Examiner believes the combination of Co with Liu as previously modified by Surtarja is reasonable. 
Applicant’s Remarks to claim 15-17 and 19-20 (pages 26-32): In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For example, Applicant argues (on pages 27) that Liu does not teach how to support different sized motherboards, as recited in claim 16. (Examiner notes that claim 15 does not require different sized motherboards). However, as cited by Examiner, Paragraph [0017] in Liu clearly states that “motherboard 15 is replaced by another motherboard whose sockets are formed at different positions from the motherboard 15”, requiring different side plates. Examiner maintains that a different motherboard with a different shape due to the different/differently placed sockets is considered a motherboard of a different size. Examiner notes the table on page 31 of Applicant’s arguments showing motherboards with varying form factors and would recommend that Applicant specify this difference in the claims to overcome the prior art. However, Examiner notes that Sivertsen (US Patent No. 6,741,477) teaches mounting different motherboards having different form factors (see Column 2, lines 36-67). 
Applicant also argues (on page 28) that Sutarja teaches mounting two different batteries at the same time as opposed to replacing one sized battery for a different battery. However, this feature is not claimed in claim 15 and 18, as the claims only requires “mounting a different battery” with “a different size”, as is taught in Sutarja, specifically in Paragraph [0079]. In other words, the method of replacing one battery for the other is not a claimed limitation. While the flow charts in Figures 27, 30, and 35 of Applicant’s disclosure are helpful, the claim language does not support or require the limitation stated therein. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) as stated above.
Lastly, Applicant argues (on pages 31-32) that the cooler (heat dissipation unit 30) of Chien is not mount to “the lower part (bottom cover)”. However, claim 19 does not define the “lower part” as the bottom cover. Examiner, under a broadest reasonable interpretation, has interpreted “lower part, to be the bottom of housing 10 as shown in Figure 1. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For example, Applicant argues that Chien does not teach configuring the chassis because Chien does not teach installing different motherboards or different batteries. However, as stated in Examiner’s rejection to claims 15-17 and 19-20, Chien is used to teach configuring the chassis with option components, while Liu and Sutarja are used to teach configuring the chassis with different motherboards and different batteries. Examiner acknowledges that Applicant’s invention may be novel; however, these arguments do not overcome the obviousness rejections explained by Examiner. Also, Examiner still holds that replacing different optional components is a form of “configuring the chassis”, regardless of the existence of free room. In other words, the claims do not require that the motherboard or battery adjust to the room left by the optional components (or vice versa). 
Applicant’s Remarks to claim 18 (pages 32-33): In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
For example, Applicant argues (on pages 32-33) that Sutarja teaches mounting two different batteries at the same time as opposed to replacing one sized battery for a different battery. However, this feature is not claimed in claim 15 and 18, as the claims only requires “mounting a different battery” with “a different size”, as is taught in Sutarja, specifically in Paragraph [0079]. In other words, the method of replacing one battery for the other is not a claimed limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Publication No. 2006/0176659) in view of Shih (US Publication No. 2006/0023406) and Esterberg (US Publication No. 2002/0095533).
Regarding claim 1, Sun discloses a portable computer comprising: a three-part chassis (Figure 2, comprised of 20 and 23) comprising: an upper part (21) formed of a wall (21 being a top case); and an edge part (22) defined by a unitary structure (22 being a unitary frame) and formed of four side walls (four walls of 22 defining opening 231), the top of the edge part (22 adjacent to 21) fastened to the upper part (21 and 22 combined to form host body 20); and a lower part (23) formed of a wall (22 being a bottom cover) and fastened to the bottom of the edge part (23 fastened to 22 through 233); a motherboard (Paragraph [0020], electrical components including a motherboard), a battery (Paragraph [0020], electrical components including a battery) and a variety of other components (see Paragraph [0020]); said motherboard, battery and most of the other components (see Paragraph [0020]) being contained and electrically interconnected in the chassis (Paragraph [0017], electronic components being connected within containing space of host body); 
Sun does not disclose the side walls having openings or wherein said motherboard and battery having mounting holes; said motherboard having input/output (I/O) ports located on its sides; and said openings in the side walls of the edge part being able to accommodate removable I/O plates, each of the removable I/O plates having a plurality of openings for accommodating said I/O ports of said motherboard.
However, Shih teaches wherein said motherboard (Paragraph [0017], electronic elements 5 including motherboard 51) and battery (Paragraph [0017], electronic elements 5 including battery 53) having mounting holes (Paragraph [0022], electronic elements being screwed onto frame); said motherboard (51) having input/output (I/O) ports (Paragraph [0020] connection ports of motherboard and port panel 482 and data recess port) located on its sides (see Figure 3); 
Esterberg teaches wherein the side walls (Figure 3, sidewalls of 12) of the edge part (side walls of 12 corresponding to 22 in Sun) having openings (32, 36, and 38) and wherein said openings (32, 36 and 38) in the side walls (sidewalls of 12) of the edge part (side of 12 corresponding to 22 in Sun) being able to accommodate removable I/O plates (20, 50 and 70), each of the removable I/O plates (20, 50 and 70) having a plurality of openings (openings in 20, 50, and 70 accommodating I/O ports, see Figure 3) for accommodating said I/O ports (various I/O ports of 20, 50, and 70) of a motherboard (100). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the I/O ports and mounting capabilities of Shih with the portable computer of Sun, and modified the I/O ports and edge part of Sun as modified by Shih to include the removable I/O plates of Esterberg. Combining the I/O plates and mounting capabilities of Shih would have allowed the user to connect peripherals to the portable computer and ensured the internal components of the portable computer were secure. Modifying the I/O ports and edge part to include the removable I/O plate of Esterberg would have allowed the user to connect an increased variety of peripheral devices to the same portable computer (Paragraphs [0002]-[0004] in Esterberg).
Regarding claim 2, Sun in view of Shih and Esterberg teaches the portable computer of claim 1, and further comprising (in Shih) a display portion (3) pivotally attached to the chassis (Paragraph [0016], 3 pivotally attached to 4).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the display of Shih to the portable computer Sun as previously modified by Shih and Esterberg. Doing so would have allowed the user to visually interact with the portable computer. 
Regarding claim 3, Sun in view of Shih and Esterberg teaches the portable computer of claim 1, further comprising: a display (3) exposed through or on the upper part (2 in Shih corresponding to 21 in Sun) of the chassis (2, 4, and 22 in Shih corresponding to (21, 22, and 23 in Sun) (3 on upper part 2 when in closed position).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Publication No. 2006/0176659) in view of Shih (US Publication No. 2006/0023406), Esterberg (US Publication No. 2002/0095533), and Sivertsen (US Patent No. 6,741,477).
Regarding claim 4, Sun in view of Shih and Esterberg teaches portable computer of claim 1, and further teaches (in Shih) wherein the motherboard (Paragraph [0020] in Shih, electrical components including a motherboard) and other components (Paragraph [0020] in Shih, electrical components including other components) are mounted (Paragraph [0022] in Shih, electronic elements being screwed onto frame) to the interior side of the upper part (21 of 20 in Shih; see Figure 3c), but does not specifically teach wherein the interior side of the upper part has a plurality of stands to mount the motherboard and other components.
However, Sivertsen teaches wherein a chassis (2) has a plurality of stands (26) to mount a motherboard (14) and other components (Column 2, lines 36-45).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the fastening system of Sivertsen with the support portion of the upper part of Sun as modified by Shih and Esterberg. Doing so would have provided a universal mounting system that can mount a variety of devices at a variety of heights (Column 2, lines 16-67 Sivertsen).
Regarding claim 5, Sun in view of Shih, Esterberg, and Sivertsen teaches the portable computer as recited in claim 4, and further teaches (in Sivertsen) wherein the interior side of the upper part (21 in Sun) has a plurality of fastening holes (Figures 5 and 6 in Sivertsen, holes 22) in through which standoffs (26) are screwed to mount the motherboard (14) and other components (Column 2, lines 36-45 in Sivertsen).
Regarding claim 6, Sun in view of Shih, Esterberg, and Sivertsen teaches the portable computer as recited in claim 5, and further teaches (in Sivertsen) wherein the motherboard (14 in Sivertsen corresponding to 51 in Shih) and battery (16 in Sivertsen corresponding to 53 in Shih) have mounting holes (holes accommodating 26) positioned to be mounted to the mounting stands and/or standoffs (26) on the upper part (21 in Sun). 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (US Publication No. 2011/0085292) in view of Sutardja (US Publication No. 2006/0271701) and Liu (US Publication No. 2007/0076364).
Regarding claim 7, Chien discloses a method of configuring a portable computer (1) comprising: configuring the chassis (10) and optional components (free room 101 accommodating a hard disk drive 70, an optical disk drive 80, and a wireless network module 90) to mount a motherboard (20) and battery (50); choosing to install or not install optional components (Paragraph [0016], free room 101 accommodating various devices, including a hard disk drive 70, optical disk drive 80, and a wireless network module 90) to increase or decrease the available space in the chassis for installing other components (Figures 2-5, 70, 80, and 90 taking up free room), wherein the optional components (70, 80, and 90) are components that do not affect the main functions of the portable computer (1). 
Chien does not disclose configuring the chassis with different motherboards and a different battery; configuring the chassis with removable I/O plates and standoffs; and mounting the different motherboard and the different battery into said chassis.
However, Sutardja teaches (in Paragraph [0079]) configuring a chassis (60) with different batteries (Paragraph [0079] and Figures 3A-3D), and mounting a different battery battery (66-1 being different from 66-2) into said chassis (Paragraph [0079], 60 including multiple mounting positions for batteries).
Liu teaches configuring a chassis (11) with different motherboards (Paragraph [0017]), removable I/O plates (side covers 13; Paragraph [0017] teaches that 13 can be replaced when a different motherboard is inserted into chassis), and standoffs (123), and mounting a motherboard (15) into said chassis (11) (NOTE: The claim language is not specific as to whether “removable” also refers to “standoffs”. Here, “removable” is being treated as not modifying “standoffs”). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the method of configuring a portable computer with different optional components in Chien with the methods of configuring the portable computer with different motherboards, removable I/O plates, and standoffs as taught in Liu and with different batteries as taught in Sutardja. Doing so would have increased ways in which the user could have modularized the computer to further accommodate the needs of the user. 
Regarding claim 9, Chien in view of Sutardja and Liu teaches the method as cited in claim 7, and further teaches (in Chien) wherein the different motherboards (Paragraph [0017]) have different I/O ports (Paragraph [0002] and [0017], replacing side covers 13 to accommodate motherboards with different I/O ports).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (US Publication No. 2011/0085292) in view of Sutardja (US Publication No. 2006/0271701), Liu (US Publication No. 2007/0076364), and Sivertsen (US Patent No. 6,741,477).
Regarding claim 8, Chien in view of Sutardja and Liu teaches method as cited in claim 7, and further teaches (in Chien) wherein the different motherboards (Paragraph [0017]) have different sizes (Paragraph [0002] and [0017], different motherboards having different types of I/O ports, the different I/O ports being different sizes) and mounting holes (151).
Chien in view of Sutardja and Liu does not explicitly teach where the different motherboards have different mounting holes. However, Sivertsen teaches wherein a chassis (2) has a plurality of stands (26) to mount different motherboards (14) at different mounting holes (mounting holes 22A-Q) (see Column 2, lines 36-67).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the fastening system of Sivertsen with the chassis of Chien in view of Sutardja and Liu. Doing so would have provided a universal mounting system that can mount a variety of motherboards at a variety of heights (Column 2, lines 16-67 Sivertsen).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (US Publication No. 2011/0085292) in view of Sutardja (US Publication No. 2006/0271701), Liu (US Publication No. 2007/0076364) and Shih (US Publication No. 2006/0023406).
Regarding claim 10, Chien in view of Sutardja and Liu teaches the method as cited in claim 7, and further teaches (in Sutardja) wherein the different batteries (Paragraph [0079], 66-1 and 66-2) have different sizes (Paragraph [0079], batteries 66-1 and 66-2 having differing dimensions), wherein the batteries are mounted to the chassis (Paragraph [0079]). Chien in view of Sutardja and Liu does not teach that the different batteries have different mounting holes.
However, Shih teaches wherein the battery is mounted to the frame through different mounting holes (Paragraph [0022], electronic elements being screwed onto frame at different locations, see Figure 3D, where two different batteries necessarily having different mounting holes).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the mounting holes of Shih to the batteries of Chien as modified by Sutardja and Liu. Doing so would ensure the batteries were removably mounted with screws, allowing the user to easily upgrade or replace the battery. 
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Publication No. 2007/0076364) in view of Sutardja (US Publication No. 2006/0271701).
Regarding claim 11, Liu discloses a method of configuring a portable computer comprising: configuring a chassis (10) to mount a different motherboard U (Paragraph [0017], different motherboards mounted to chassis) and/or a different battery; configuring the chassis (11) with a different edge part (13); assembling said edge part (13) with an upper part (17) and lower part (11) to form a chassis (10); mounting the different motherboard U (Paragraph [0017], motherboards mounted to chassis) into said chassis (10), wherein the motherboard U (Paragraph [0017]) refers to a whole unit that includes a motherboard (15) and the components (Figure 1 showing components mounted on motherboard 15) mounted on it when installed in said chassis (10).
Liu does not disclose configuring a chassis to mount a different battery.
However, Sutardja teaches (in Paragraph [0079]) configuring a chassis (60) mounting different batteries (Paragraph [0079] and Figures 3D), and mounting a different battery (66-1 and 66-2) into said chassis (Paragraph [0079], 60 including multiple mounting positions for batteries).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the method of configuring the portable computer with different motherboards as taught in Liu with the method of configuring a portable computer to mount a different battery as taught in Sutardja. Doing so would have increased ways in which the user could have modularized of the computer to further accommodate the needs of the user.
Regarding claim 14, Liu in view of Sutardja method as cited in claim 11, and further teaches (in Sutardja) wherein the different battery (Paragraph [0079], batteries 66-1 and 66-2) having different heights (Paragraph [0079], batteries 66-1 and 66-2 having differing dimensions).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Publication No. 2007/0076364) in view of Sutardja (US Publication No. 2006/0271701) and Chan (US Publication No. 2006/0268499).
Regarding claim 12, Liu in view of Sutardja teaches the method as cited in claim 11, wherein edges parts (13) are replaced to accommodate motherboards with different I/O ports (Paragraph [0002] and [0017]), but does not explicitly disclose wherein the different edge part has a different height. 
However, Chan teaches an I/O port module replacing device (Figures 2A and 2B) wherein the edge part (21) has a different height (21 replacing other I/O ports by being placed over said ports, increasing the height of the edge). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the I/O replacement device of Chan with the chassis of Liu as modified by Sutardja. Doing so would have increased the structural integrity of the main body, in addition in providing additional I/O ports to the user (Paragraph [0022] in Chan). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Publication No. 2007/0076364) in view of Sutardja (US Publication No. 2006/0271701) and Co (US Publication No. 2013/0088829).
Regarding claim 13, Liu in view of Sutardja teaches the method as cited in claim 11, but does not teach wherein the different motherboard U has a different height, wherein the height of the motherboard U is the vertical distance from its lowest point to its highest point when mounted in chassis.
However, Co teaches a low profile motherboard U (Figures 3-7) that has a different height that another motherboard U (see Figures 2A and 2B), wherein the height of the motherboard U is the vertical distance from its lowest point to its highest point when mounted in chassis (see Paragraph [0008]-[0011]).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the motherboard U of Co with the portable computer configuration of Liu in view of Sutardja. Doing so would have allowed for a thinner the personal computer configuration (Paragraphs [0001]-[0011] in Co).
Claims 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Publication No. 2007/0076364) in view of Sutardja (US Publication No. 2006/0271701) and Chien (US Publication No. 2011/0085292).
Regarding claim 15, Liu in view of Sutardja discloses  method as cited in claim 11, further comprising configuring (in Liu) a chassis (10) with different motherboards (Paragraph [0017]) and removable I/O plates (131), and standoffs (123), and mounting a motherboard (15) into said chassis (11); configuring (in Sutardja) a chassis (60) with different batteries (Paragraph [0079] and Figures 3D), and mounting the different battery (batteries 66-1 or 66-2) into said chassis (Paragraph [0079], 60 including multiple mounting positions for batteries); and mounting the different motherboard (Paragraph [0017] in Liu, motherboards mounted to chassis) and different battery (Paragraph [0079] in Sutardja, 60 including multiple mounting positions for batteries) into said chassis (10 in Liu corresponding to 60 in Sutardja). 
Liu in view of Sutardja does not teach the method further comprising: configuring the chassis and optional components to mount different motherboards and batteries; choosing to install or not install optional components to increase or decrease the available space in the chassis for installing other components, wherein the optional components are components that do not affect the main functions of the portable computer.
However, Chien teaches a method of configuring a portable computer (1) comprising: configuring the chassis (10) and optional components (free room 101 accommodating a hard disk drive 70, an optical disk drive 80, and a wireless network module 90) to mount a motherboard (20) and battery (50); choosing to install or not install optional components (Paragraph [0016], free room 101 accommodating various devices, including a hard disk drive 70, optical disk drive 80, and a wireless network module 90) to increase or decrease the available space in the chassis for installing other components (Figures 2-5, 70, 80, and 90 taking up free room), wherein the optional components (70, 80, and 90) are components that do not affect the main functions of the portable computer (1).  
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the method of configuring the portable computer with different motherboards as taught in Liu and with different batteries as taught in Sutardja with the method of configuring a portable computer with different optional components in Chien. Doing so would have increased ways in which the user could have modularized of the computer to further accommodate the needs of the user. 
Regarding claim 17, Liu in view of Sutardja and Chien teaches the method as cited in claim 15, and further teaches (in Liu) wherein the different motherboards (Paragraph [0017]) have different I/O ports (Paragraph [0002] and [0017], replacing side covers 13 to accommodate motherboards with different I/O ports).
Regarding claim 19, Liu in view of Sutardja teaches the method as cited in claim 11, but does not teach the method further comprising: mounting a cooling system on a lower part of the chassis; and fastening the lower part with the cooling system to the bottom of the edge part.
However, Chien teaches mounting a cooling system (30) on a lower part of the chassis (bottom of 10); and fastening the lower part (bottom of 10) with the cooling system (30) to the bottom of the edge part (edge of 11 connecting to bottom of 10, where edge of 11 in Chien correspond to edge of 13 in Liu).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the method of configuring the portable computer with different motherboards as taught in Liu and with different batteries as taught in Sutardja with the method of mounting a cooling system as taught in Chien. Doing so would have provided a cooling means to the portable computer configuration, allowing the system to operate effectively without overheating. 
Regarding claim 20, Liu in view of Sutardja and Chien teaches the method as cited in claim 19, and further teaches (in Chien) wherein the cooling system (3) comprises one or more heatsinks and/or one or more cooling fans (Paragraph [0016], heat dissipation unit being a fan).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Publication No. 2007/0076364) in view of Sutardja (US Publication No. 2006/0271701), Chien (US Publication No. 2011/0085292), and Sivertsen (US Patent No. 6,741,477).
Regarding claim 16, Liu in view of Sutardja and Chien teaches the method as cited in claim 15, and further teaches (in Liu) wherein the different motherboards (Paragraph [0017]) have different sizes (Paragraph [0002] and [0017], different motherboards having different types of I/O ports being different sizes) and mounting holes (151).
Liu in view of Sutardja and Chien does not explicitly teach where the different motherboards have different mounting holes. However, Sivertsen teaches wherein a chassis (2) has a plurality of stands (26) to mount different motherboards (14) at different mounting holes (mounting holes 22A-Q) (see Column 2, lines 36-67).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the fastening system of Sivertsen with the chassis of Liu in view of Sutardja and Chien. Doing so would have provided a universal mounting system that can mount a variety of motherboards at a variety of heights (Column 2, lines 16-67 Sivertsen).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Publication No. 2007/0076364) in view of Sutardja (US Publication No. 2006/0271701), Chien (US Publication No. 2011/0085292), and Shih (US Publication No. 2006/0023406).
Regarding claim 18, Liu in view of Sutardja and Chien teaches the method as cited in claim 15, and wherein (in Sutardja) the different batteries (Paragraph [0079] and Figures 3A-3D) have different sizes (Paragraph [0079], batteries 66-1 and 66-2 having differing dimensions), wherein the batteries are mounted to the chassis (60). Chien in view of Sutardja and Liu does not teach that the different batteries have different mounting holes.
However, Shih teaches wherein a battery is mounted to the frame through different mounting holes (Paragraph [0022], electronic elements being screwed onto frame at different locations, see Figure 3D, where two different batteries necessarily having different mounting holes).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the mounting holes of Shih to the batteries of Liu as modified by Sutardja and Chien. Doing so would ensure the batteries were removably mounted with screws, allowing the user to easily upgrade or replace the battery.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/Primary Examiner, Art Unit 2841